Paul Ward, Associate Justice, (dissenting). I am dissenting, somewhat reluctantly, in this case because I fear a great injustice is being done to the claimant — reluctantly because it is not easy to point out any plain or specific error that has been committed by the commission or the courts. Very briefly I will attempt to explain my reasons for dissenting. One. First Hearing. The full commission on November 10, 1959 made, in substance, the following findings of. fact and law: (a) Claimant had worked for many years in the presence of dust mixed with glue; he collapsed on September 25, 1956; and he has not been able to work since that time (up to the date of the hearing). (b) Dr. H. B. Thompson testified: claimant had the most terrific case of asthma he had ever listened to and he sent claimant to Booneville; he was definitely assured that the occupation claimant was following was causing his trouble. (c) The question is: does the testimony of claimant, his wife and Dr. Thompson constitute substantial proof that claimant sustained an injury arising out of and in the course of his employment; no one denies that claimant became disabled while at work; that he was treated by a physician for a long period of time and that he has never worked at anything since he left his employment on September 25, 1956; it is undisputed that he has a lung condition; and so we are of the opinion that claimant has established a compensable injury and that he should be paid. Tivo. The above opinion by the commission was nullified by the circuit court on January 11, 1960 and the matter was remanded for further development. At the next hearing before the commission the claim was disallowed on August 30, 1960. Again the circuit court sent the matter back for still further development, telling the commission he agreed with them that the new testimony added nothing to the record. To my mind that simply means that the medical testimony was the same as at the time of the first hearing. Three. This appeal comes from the third hearing before the commission when the commission, on the basis of testimony by Dr. G. G. Graham, disallowed the claim. This brings us to the point of considering the effect of Dr. Graham’s testimony. He was asked by the commission to answer four questions. The substance of the three pertinent questions and the doctor’s answers is set out below. (1) Q. Is claimant suffering from any pulmonary disease or condition! A. It is most likely that claimant has bronchiectasis —probably more extensive in the left lung than in the right lung field. To make a definite determination it would require one other examination not made. (2) Q. If claimant is suffering from any pulmonary condition, is there any causal connection between that and his work! A. It is my feeling that there is not; it usually begins in early childhood and it may result from whooping cougli (which this man had as a child) or it may result from pneumonia (which claimant had in 1925 and 1928); “I do not believe that his exposure to the dust in any way created any underlying pulmonary pathology at this time; I do feel, however, that there was an aggravation of this condition at the time of his exposure to the dust, however, it is my experience that once removed from the exposure that this subsides rather readily and would not create any permanent change in the pre-existing condition.” (Plmphasis supplied.) (3) Q. If there is any causal relation between claimant’s lung pathology and his work, state whether claim-an thas any disability now and if so, the degree. A. “I believe this is more or less answered with question two . . .” - Four. I have carefully read all of the medical testimony pertaining to the question here involved and I cannot honestly say that I found any statement by any doctor which says plainly and positively that claimant’s condition was out caused or aggravated by the claimant’s working conditions. Under the facts and circumstances of this case I believe this would be necessary to comply with what we held in the case of Hall v. Pittman Construction Co., 235 Ark. 104, 357 S. W. 2d 263. “If the claimant’s disability arises soon after the accident and is logically attributable to it, with nothing to suggest any other explanation for the employee’s condition, we may say without hesitation that there is no substantial evidence to sustain the commission’s refusal to make an award.” In the case of Eddington v. City Electric Co., 237 Ark. 804, 376 S. W. 2d 550, we said: “From the above it appears there is no positive medical evidence that claimant’s present physical condition was not caused or aggravated by his injury.” The above language undoubtedly would apply with equal force if “working conditions” were substituted for the word “injury”. Here we have an able bodied man who worked every day for many years in a thick dust of wood fiber mixed with glue; he suddenly collapses while at work and, after eight years, has been unable to work even one day; no doctor has said he knows for sure that claimant’s work did not cause or aggravate his condition. This almost leaves us with a choice between two theories: either claimant became disabled from working 13 years in thick dust or from having whooping cough some 40 years ago. I prefer the logic employed by the biblical blind man who was healed by Christ. When questioned as to how it happened, he replied, “. . . one thing I know, that whereas I was blind, now I see”. St. John, 9:25. After reading the two records in this case I feel like saying: whereas, claimant was a well man before September 26, 1956, now (and since that time) he is disabled. Johnson, J., joins in this dissent.